DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the above application filed on 24 May 2019.  Claims 1-20 are examined.

Drawings
Figure 1 is objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  Reference characters 25, 25a, and 25b (seen in Fig. 1) are not mentioned in the specifications.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 8, 13 and 16-20 are objected to because of the following informalities:  
Claims 1, 13 and 16 are objected because where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
Regarding Claim 1:
The recitation “the bypass flow path” (l. 7) is believed to be in error for – the annular bypass flow path –.
Regarding Claim 8:
The recitation “radially and axially oriented” (l. 2) is believed to be in error for – radially extended and axially oriented –.
Regarding Claims 17-20:
The recitation “The turbofan engine of claim” (l. 1) is believed to be in error for – The heat exchanging element of claim –.
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding independent Claim 1, the recitation “an engine component forming an airflow obstruction adjacent the outer bypass duct” (ll. 2-3) contains subject matter which was not described in the specifications and therefore are deemed to lack written description.  
Applicant’s specifications, Para. [0003] disclose an engine component forming an airflow obstruction adjacent the outer bypass duct.  However, Para. [0016] and Fig. 1, element 32 inside a bypass duct 22.  Therefore the limitation of “an engine component forming an airflow obstruction adjacent the outer bypass duct” is believed to lack written description. A more appropriate recitation would be - - an engine component forming an airflow obstruction inside the bypass duct, adjacent the outer bypass duct wall - -.     Examiner notes that prior art of Schmitz 2016/0231068 teaches an airflow obstruction 130 adjacent the outer bypass duct 72 (seen in Figs. 2-3). Furthermore, prior art of Kironn in addition to teaching an airflow obstruction adjacent the outer bypass duct, it also teaches (in Fig. 4) a heater exchanger having fins that guide the airflow through the channels between the fins.
Claims 2-12 are rejected under 35 U.S.C. 112(a) for depending from claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1, the recitation “an engine component forming an airflow obstruction adjacent the outer bypass duct” fails to particularly point out and distinctly claim the subject matter which the inventor(s) regard(s) as the invention because it creates ambiguity. Specifically, “an airflow” is not defined – as it can be either inside or outside the nacelle, and consequently “an engine component …. Adjacent the outer bypass duct”, “adjacent” maybe inside the duct, as well as outside the duct.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
	1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
	4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7, 13 and 15 are under 35 U.S.C. 103 as being unpatentable over Martinez 9777963.
Regarding Claim 1, Martinez teaches a turbofan engine 10 (Fig. 1) comprising 
an outer bypass duct 40, 
an annular bypass flow path (seen in Fig. 1) between the outer bypass duct 40, 100 and a core engine 13 (Col. 4, ll. 11-35; Figs. 1-2; bypass duct 40 in Fig. 1 and 100 in Fig. 2),
an engine component forming 800 an airflow obstruction 802 adjacent the outer bypass duct 40, 100 (Figs. 9-10), 
an air cooler 300 having a tube 300 (Figs. 9-10),
the tube 300 having at least a sinuous portion (seen in Figs. 9-10) extending in the annular bypass (seen in Figs. 1 and 10) flow path (Figs. 1, 9-10), 
the sinuous portion (seen in Figs. 4-5 and 9-10) extending along the outer bypass duct 40, 100, downstream of the airflow obstruction 802, the sinuous portion (seen in Figs. 4-5 and 9-10) configured (implicit) for exchanging heat between a fluid circulating in the tube 300 and air 52 (seen in Fig. 1) circulating in the bypass flow path 40,100 during operation of the turbofan engine 10 (Figs. 1, 4-5 and 9-10), 

The recitation “span of at least 2% of a circumference of the annular bypass flow path” is an implicit result-effective variable. It is obvious that varying the sinusoidal wavelengths varies the length of the tube and its heat exchange area between the fluid inside the tube and the fluid (air) that is flowing through the bypass duct.  For example, for the same linear length, varying the number of sinusoidal periods while keeping the amplitude constant, will vary the length of the tube, and vary said heat-exchange area. In other words, for the same amplitude, varying the number of periods, or alternatively varying the wavelength, varies the length of the tube, and therefore optimises the cooling capability of the system.

    PNG
    media_image1.png
    644
    1085
    media_image1.png
    Greyscale

Figure 1: Figure A depicting diff wavelengths
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the span of the sinuous portion of Martinez such that the span is at least 2% of a circumference of the annular bypass flow path, in order to optimize the length of the tube and the resulting cooling, in re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), MPEP 2144.05 II B, in re Aller, 
Regarding Claim 2, Martinez teaches the invention as claimed and as discussed above for claim 1, and Walter further teaches
	the sinuous portion (seen in Figs. 9-10) is positioned relative to the engine component 802 in a manner to be shielded from foreign object damage by the engine component 802 (Col. 4, ll. 53-67; Col. 6, ll. 1-45; Figs. 1-2 and 9-10.  Figs. 9-10 show the sinuous tube 300 being between elements 802. It is implicit that element 800 and tubes 802 will shield any foreign object to some degree from damaging the sinuous tube.).
Regarding Claim 3, Martinez teaches the invention as claimed and as discussed above for claim 1, and Walter further teaches
	the sinuous portion (seen in Fig. 4) has a sequence of straight portions (seen in Fig. 4) oriented in opposite radial orientations (seen in Figs. 4-5) and connected to one another by elbows 402,412 (Figs. 4-5).
Regarding Claim 4, Martinez teaches the invention as claimed and as discussed above for claim 3, and Walter further teaches
	the elbows 402,412 are configured to generate mixing of the fluid (fluid) circulating in the tube 300 across a cross-section of the tube 300 (Col. 4, l. 53 – Col. 5, l. 26; Figs. 4-5 and 9-10.  It is implicit that the undulations 402,412 in a tube 300 would allow the fluid flowing through it to be turned around in the opposite direction resulting in the flow mixing.).
Regarding Claim 7, Martinez teaches the invention as claimed and as discussed above for claim 1, and Walter further teaches
	the engine component 802 extends circumferentially along the outer bypass duct 40, 100, forms a region of non-laminar flow (implicit) immediately downstream of the engine component 802 (Figs. 1, 9-10), the sinuous portion (seen in Figs. 9-10) extending circumferentially in the region of non-laminar flow (Figs. 9-10.  Figs. 9-10 depict engine component 802 and the sinusoidal portion that extend circumferentially around the bypass duct.  It is implicit that inserting any object in a bypass duct will result 
Regarding Claim 13, Martinez teaches a method of cooling a fluid in a turbofan engine 10 (Fig. 1), the method comprising 
conveying the fluid in a sinuous tube (60 in Fig. 1; 106 in Fig 2; 302, 304, 306, 308 in Figs 9-10) positioned along an outer bypass duct 40 and exposed to bypass air flow 52 (Figs 1-2), and 
shielding (via elements 800; 802) the sinuous tube 302, 304, 306, 308 from foreign object damage (implicit) (Col. 4, ll. 53-67; Col. 6, ll. 1-45; Figs. 1-2 and 9-10.  Figs. 9-10 show the sinuous tube 302, 304, 306, 308 being between elements 802. It is implicit that element 800 and tubes 802 will shield any foreign object to some degree from damaging the sinuous tube.).
While Martinez teaches an apparatus, it has been held that “if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device,” In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).  See MPEP 2212.02.
Martinez’s apparatus would, in its normal and usual operation, necessarily perform the claimed method.  Therefore, claim 13 is rejected as anticipated by Martinez.  
Regarding Claim 15, Martinez teaches the method as claimed and as discussed above for claim 13, and Martinez further teaches
method comprises guiding the fluid (fluid) across a plurality of elbows (seen in Figs 4-5 and 9-10; 402,412 in Fig. 5) along the sinuous tube 302, 304, 306, 308, thereby mixing the guided fluid (implicit) across the cross section of the sinuous tube 302, 304, 306, 308 as it progresses along the length of the sinuous tube 300 (Col. 4, l. 53 – Col. 5, l. 26; Figs. 4-5 and 9-10.  It is implicit that the undulations 402,412 in a tube 302, 304, 306, 308 would allow the fluid flowing through it to be turned around in the opposite direction resulting in the flow mixing.).

Claims 16-20 rejected under 35 U.S.C. 103 as being unpatentable over Walter 2646971 in view of Turney 2020/0224974. 
Regarding Claim 16, Walter teaches a heat exchanging element (seen in Fig. 1) having a tube 15 having an inlet 30 and an outlet 31 (Fig. 3), the tube 15 having a portion extending [a] circumferentially [b] around a main axis [c] (axis [c] extending out of the page), and the portion [a] being entirely contained within a given radial span [d] (Annotated Fig. 1 of Walter, below).

    PNG
    media_image2.png
    575
    833
    media_image2.png
    Greyscale

Figure A:  Annotated Fig. 3 of Walter (US 2646971)
Walter does not teach the tube having a sinuous portion extending circumferentially around a main axis, and having a sequence of portions oriented in opposite radial orientations and connected to one another by a corresponding plurality of elbows, the sinuous portion being entirely contained within a given radial span.
Turney teaches 
the tube 12 having a sinuous portion (sinusoidal curve), and having a sequence of portions oriented in opposite radial orientations (seen in Fig. 1C) and connected to one another by a corresponding plurality of elbows (seen in Fig. 1C), the sinuous portion being entirely contained within a given radial span ([0018; 0023-0024; Figs. 1A & 1C.  Turney teaches the wavy tubes can be configured to propagate in any direction, for example vertically, laterally or radially).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify portion [a] of tube 15 of Walter with Turney’s tube 12 that has a sinuous portion (sinusoidal curve), and has a sequence of portions oriented in opposite radial orientations (seen in Fig. 1C) and connected to one another by a corresponding plurality of elbows (seen in Fig. 1C), the sinuous portion being entirely contained within a given radial span in order to increase the length of the tube without increasing the volume of the heat exchanger and therefore making heat exchanger more efficient (Turney; [0024], ll. 12-15).
Regarding Claim 17, Walter in view of Turney teaches the invention as claimed and as discussed above for claim 16.  However, Walter in view of Turney, as discussed so far, does not teach elbows are configured to generate mixing of the fluid circulating in the tube across a cross-section of the tube.
Turney further teaches 
elbows (seen in Fig. 1C) are configured to generate mixing of the fluid (implicit) circulating in the tube 12 across a cross-section of the tube 12 (seen in Fig. 1C.  It is obvious that the elbows, or “u-turns” in a tube would allow the fluid flowing through it to be turned around in the opposite direction resulting in the flow mixing.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify tube 15 of Walter in view of Turney with Turney’s elbows (seen in Fig. 1C) that are configured to generate mixing of the fluid circulating in the tube 12 across a cross-section of the tube 12, for the same reason as discussed in rejection of claim 16 above.
Regarding Claim 18, Walter in view of Turney teaches the invention as claimed and as discussed above for claim 16.  However, Walter in view of Turney, as discussed so far, does not teach the sinuous portion has sinuous shape in a transversal plane, and is not sinuous in an axial orientation.
Turney further teaches 
the sinuous portion (sinusoidal curve) has sinuous shape (waves) in a transversal plane (any direction), and is not sinuous in an axial orientation ([0024]; ; Figs. 1A & 1C.  Turney teaches the wavy tubes can be configured to propagate in any direction, for example vertically, laterally or radially. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to arrange the sinuous portion (sinusoidal curve) of tube 15 of Walter in view of Turney so that the sinuous portion (sinusoidal curve) has sinuous shape (waves) in a transversal plane (any direction), and is not sinuous in an axial orientation, as taught by Turney, for the same reason as discussed in rejection of claim 16 above.
Regarding Claim 19, Walter in view of Turney teaches the invention as claimed and as discussed above for claim 16, and Walter further teaches
the tube 15 has an inlet leading 30 to a going segment [e] having the portion [a] leading sequentially to a U (28), to a returning segment [f] and to an outlet 31 located adjacent the inlet 30 (Annotated Fig. 3, below).

    PNG
    media_image3.png
    600
    703
    media_image3.png
    Greyscale

Figure B:  Annotated Fig. 3 of Walter (US 2646971)
Walter in view of Turney, as discussed so far, does not teach a going segment having the sinuous portion
Turney further teaches 
the tube 12 has an inlet (seen in Figs. 1A & 1B) leading to a going segment (seen in Fig. 1A) having the sinuous portion (sinusoidal curve) ([0018; 0021-0024; Figs. 1A - 1C).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the portion [a] of the going segment [e] of Walter in view of Turney with Turney’s the sinuous portion (sinusoidal curve), for the same reason as discussed in rejection of claim 16 above.
Regarding Claim 20, Walter in view of Turney teaches the invention as claimed and as discussed above for claim 19, and Walter further teaches
the tube 15 further has a second going segment [g] directed circumferentially opposite to the first going segment [e], a second U (28) and a second returning segment [h] extending between the first returning segment [f] and the outlet 31 (Annotated Fig. 3, below).

    PNG
    media_image3.png
    600
    703
    media_image3.png
    Greyscale

Figure B:  Annotated Fig. 3 of Walter (US 2646971)

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408)918-7635.  The examiner can normally be reached on Monday - Friday 7am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACEK LISOWSKI/Examiner, Art Unit 3741                                                                                                                                                                                                        
/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741